Title: To Alexander Hamilton from James Ricketts, 1 January 1797
From: Ricketts, James
To: Hamilton, Alexander


[Elizabethtown, New Jersey] January 1, 1797. “I feel you will think that I have not paid proper attention to your letter. Immediately on the receipt of it I wrote to Mr. Livingston to send me an account of the Dividends which he had made, and the proportions which he had paid me on acct. of his Sisters Legacy, his answer I recd. the day before yesterday which is as follows: ‘I have recd. your letter of the 26th. Inst. and submitted to Mr. Harrison Council for the Estate, whether the Executors could with propriety comply with your request who answer’d as follows: “I think it will be right you should inform Mr. Ricketts that having instituted a Suit at Common Law, he must proceed therein as he shall be advised, but that the Council for the Executors thinks no information should be given to enable you to prosecute any Cause except in Equity.”‘ I do not know that I am perfectly correct with respect to two of the four Dividends that have been made, because I was not informed of them, and Mrs. Ricketts’s proportion of them was detained by the Executors on acct. of the supposed Debts but I believe them to be as follows. The First was a Dividend of 10,000 Dolls of which I recd. my proportion 1000 Dollrs, the Second & third must have been for 10,000 & about 7,000—my proportion of which is abt. 3000 Dollr. (which sum Mr. Livingston agreed to lay out in 6 pr Ct. Stock) the fourth & last Dividend was 10,000 of which I recd. my proportion 1800. I hope my account of it will enable you to proceed.…”
